DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 were rejected in Office Action mailed on 03/19/2021.
	Applicant filed a response, amended claim 1-2 and added claim 9.
	Claims 1-9 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP2006173055) and further in view of Fujita et al. (U.S. Patent Application Publication 2010/0221633).
Regarding claim 1, Hirano teaches a solid oxide fuel cell (i.e., fuel cell stack) (50) (page 6) (figure 7A) comprising:
a fuel cell stack (i.e., stack) (52) (page 6) (figure 7A) configured by stacking a plurality of cell units (i.e., fuel cells) (51) (page 6 ) (figure 7A), each of the cell units including an electrolyte 
a casing (i.e., second holding member) (30) (page 7) disposed at one end side of the fuel cell stack in a stacking direction (as shown in figure 7A) (page 7);
an application part (i.e., tie rod bolts) (54) that applies stacking force to the fuel cell stack (52) along the stacking direction via the casing (30) (i.e., tie rod bolt 54 for tightening the stack 52 by bringing the end plate 53 and the workpiece holding device 10 closer to each other) (page 6)
a facilitating mechanism that facilitates elongation of the casing due to linear expansion (i.e., when the temperature rises above the reference temperature, the first thermal deformation section 22 having a larger linear expansion coefficient is expanded and deformed more than the second thermal deformation section 32. Since the 1st heat deformation part 22 is the recessed part 24 fitted in the convex part 34 of the 2nd heat deformation part 32, the fitting depth becomes deep and the thickness dimension of the 1st holding member 20 and the 2nd holding member 30 is obtained) (page 3) having a space (as shown in figure 7A below) that is provided between the casing (30) and an end current collector (i.e., first holding member) (20) (page 7), which is provided at an end portion on one side of the fuel cell stack (52) (as shown in figure 7A below), and that absorbs the linear expansion of the fuel cell stack in the stacking direction (page 3), and
each of the end current collector (20) and the casing (30) includes an incline surface (i.e., convex portion 25, concave part 35) (page 7) that is inclined relative to the stacking direction (as shown in figure 7A below), and the end current collector plate (20) and the casing 
Hirano teaches in a different embodiment the end current collector (104) having a same outer shape as the plurality of cell units (51) when viewed in the stacking direction (as shown in figure 8A). Hirano teaches this particular configuration achieves weigh reduction and space saving (page 8). 
As such, it would be obvious to a person having ordinary skill in the art to consider modifying the end current collector as shown in figure 7A to the one described in figure 8A having the same shape as the unit cell in order to reduce weight and space. In addition, it has been held in the courts that the change of shape would be obvious to a person of ordinary skill in the art absent persuasive evidence that the particular configuration was significant. Nonetheless, additional guidance is provided below.
Fujita, directed to a fuel cell (abstract), teaches a current collector are preferably identical shape to the cell units so as not to deteriorate diffusion of air (paragraph [0207]). Hirano teaches air is supplied to the fuel cell as agent gas (page 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the end current collector of Hirano to have the same outer shape as each of the plurality of the cell units as taught by Fujita in order to avoid diffusion of air supplied to the fuel cell. 
As to the functional limitations “that applies stacking force to the fuel cell stack along the stacking direction via the casing”, “that facilitates elongation of the casing due to linear expansion”, and “that absorbs the linear expansion of the fuel cell stack in the stacking In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is expected of meeting the functional limitations.


    PNG
    media_image1.png
    368
    509
    media_image1.png
    Greyscale


Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP2006173055) in view of Fujita et al. (U.S. Patent Application Publication 2010/0221633) as applied to claim 1 above, and further in view of Iwasaki et al. (U.S. Patent Application Publication 2002/0114988).
Regarding claim 2-3, Hirano teaches the solid oxide fuel cell as described above in claim 1  but does not explicitly articulate the specifics of the facilitating mechanism including a heater for heating gas. However, Hirano teaches the facilitating mechanism which includes the current collector (20) and the space as indicated above in claim 1, has heat transfer functions (page 5) suggesting the facilitating mechanism also having the functions of a heater. Hirano teaches heat is generated in the working holding device (10) which includes the casing (30) and the facilitating mechanism (as shown in figure 7A above) and a gas (i.e., agent gas (air)) is supplied to react with hydrogen ions and electrons and discharge to the outside (page 2, 6). As such, it is clear that the gas is heated and flows through the space, which can serves as a gas flow passage, and the fuel cell stack. Nonetheless, additional guidance is provided below.
Iwasaki, also directed to a solid oxide fuel cell (i.e., fuel cell system) (9) (abstract) (figure 1), teaches a facilitating mechanism that includes a fan (i.e., air feeder) and a heater (i.e., heat exchanger) (14) (figure 1) for preheating gas (i.e., air supplied) so it is supplied to the cathode inlet for power generation (paragraph [0024], [0047]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell of Hirano to include a heater as taught by Iwasaki in order to preheat the gas and supply the gas to fuel cell to generate power. 
It is noted that while the Examiner addressed the functional limitation “wherein the gas that flows through the gas flow passage is heating gas that flows inside the fuel cell stack when the fuel cell stack is activated”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim and teaches that gas is supplied to the fuel cell, the same is expected of meeting the functional limitations.
Regarding claim 4, as indicated above, Hirano teaches gas is supplied to react with hydrogen ions and electrons and discharge to the outside (page 2, 6) which is clear that the gas would flow through the space, formed between the application part (54) and the fuel cell stack (52) (as shown in figure 7A above). Further, Hirano teaches gas is supplied to a cathode gas flow passage (i.e., at the air electrode, oxygen in the supplied air reacts with hydrogen ions and electrons to produce water) (page 6-7). 
Regarding claim 5, Hirano teaches the end current collector (20) moves toward the casing (30) (i.e., the first holding member 20 and the second holding member (30) are overlapped by fitting the first thermal deformation portion 22 and the second thermal deformation portion 32) (page 2-3). As to the functional limitation “to seal the gas flow passage as the fuel cell stack expands linearly in the staking direction during operation”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 6, Hirano teaches the casing (30) has a coefficient of linear expansion that is greater than a coefficient of linear expansion of the end current collector (20) (page 4 and 7). 
Regarding claim 7, Hirano teaches a convex-concave shape (i.e., convex portion 25, concave part 35) is successively formed on a surface of the casing (30) that faces the gas flow passage when viewed in a gas flow direction (as shown in figure 7A above) (page 7).
Regarding claim 8, Hirano teaches the solid oxide fuel cell as described above in claim 1 and 2. Hirano does not explicitly articulate the specifics as recited in the instant claim however, as indicated above, gas is supplied to the cathode (i.e., air electrode) (page 6-7) therefore, on the basis of basic design choice, one of ordinary skill in the art could have consider having the outlet side of the gas flow passage higher than the inlet side for proper gas flow distribution and power generation (i.e., at the fuel electrode, hydrogen dissociates into hydrogen ions and electrons. Hydrogen ions pass through the electrolyte, and electrons pass through an external circuit to generate power and move to the air electrode. At the air electrode, oxygen in the supplied air reacts with hydrogen ions and electrons to produce water, which is discharged to the outside) (page 6) as the lower side is closer to the fuel cell units (as shown in figure 7A-B) below). 

    PNG
    media_image2.png
    581
    471
    media_image2.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Hirano (JP2006173055) and further in view of Fujita et al. (U.S. Patent Application Publication 2010/0221633) as applied to claim 1 above and further, in view of Ichihara et al. (U.S. Patent Application Publication 2016/0308238).
Regarding claim 9, Hirano teaches the solid oxide fuel cell as described above in claim 1 but does not explicitly disclose the particulars of the application part including a box-shaped upper casing hood and a lower casing hood that entirely surrounds the fuel cell stack.
Ichihara, directed to a fuel cell stack (abstract), teaches a fuel cell stack having a plurality of cell units (i.e., fuel cells) (paragraph [0038], [0041]) (see figure 5). Further, Ichihara teaches the fuel cell including an application part (310, 320) that applies stacking forces to the fuel cell 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the application part of Hirano to include a box-shaped casing hood as taught by Ichihara in order to cover and prevent displacement of the fuel cell.

Response to Arguments
Examiner appreciates the corrections made to address the informalities of claims 1-2 therefore, the previous objection to claim 1-2 is withdrawn. 
Applicant’s argument filed on 04/30/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723